UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,



               -against-                                                 06 Cr. 615(RJD)

                                                                  MEMORANDUM & ORDER


SATHAJHAN SARACHANDRAN,SAHILAL
SABARATNAM,& THIRUTHANIKAN
THANIGASALAM,

                              Defendants.
                                                       X

DEARIE,District Judge.

       Before the Court are the defendants' pro se motions(ECF Nos. 382-384) seeking

sentencing reductions. They ask this Court, despite unambiguous statutory language to the

contrary, to declare immediately effective a portion of the First Step Act of 2018, enacted on

December 21, 2018. The relevant provision. Section 102(b) of the new law, amends 18 U.S.C.§

3624(b), the "good time credit" statute, to adjust the method by which the Bureau of Prisons

("BOP")calculates the credit to ensure that defendants receive the maximum of 54 days of good

conduct time for each year of the sentence imposed, rather than, as had been BOP's practice, for

each year of the sentence served, abrogating Barber v. Thomas. 560 U.S. 474(2010)(rejecting

challenge to BOP's method of awarding good time credit at the end of each year of sentence

served). See eenerallv Pub. L. No. 115-391, § 102(b)(2), 132 Stat. § 5194(2018)(the "First Step

Act" or the Act).

       Section 102(b)(2), however, captioned "EFFECTIVE DATE," states:

       The amendments made by this subsection shall take effect beginning on the date
       that the Attomey General completes and releases the risk and needs assessment
       system under subchapter D of chapter 229 of title 18, United States Code, as
       added by section 101(a) of this Act.
       The government reports, and the defendants do not dispute, that the current deadline for

the Attorney General to complete the risk and needs assessment is July 19, 2019. Likewise, the

parties report that the Bureau of Prisons has announced to its inmate population that the good

credit amendment has a delayed effective date no earlier than a date in July 2019.

       These defendants have been incarcerated since August 2006 on fifteen-year terms, and

each is scheduled for release late summer or early fall of this year (2019). It is not disputed,

however,that under the amended law, which is retroactive,' each defendant would qualify for up

to 105 additional days of good time credit and, therefore be released sometime in June 2019.

Defendants understandably fear that, because their projected release dates are approaching,

delayed implementation of the amended law will mean that they are denied its benefits entirely,

facing irreparable harm in the form of over-service of their sentences.

       The Court has reviewed the compelling supporting briefs submitted on defendants' behalf

by the Federal Defenders(ECF Nos. 388 and 390)as well as the government's opposing letter

(EOF No. 389)and concludes that the motions must be denied.

       The thrust of the defendants' arguments is a somewhat tortured exercise in statutory

construction that is simply foreclosed by the plain language and structure of the relevant portions

of the statute. Briefly, adopting here the statute's own choice of nomenclature, the Act divides

itself into six "Titles," each containing one or more "Sections." Within Title I, captioned

"Recidivism Reduction," there exist seven named "Sections," numbered 101 through 107. The

provision before the Court, as noted, is Section 102, captioned "Implementation of system and


'Section 102(b)(3) of the new law provides:"The amendments made by this subsection shall
apply with respect to offenses committed before, on, or after the date of enactment ofthis Act,
except that such amendments shall not apply with respect to offenses committed before
November 1, 1987."
recommendations by Bureau of Prisons." Notably, Section 102 contains two subsections,

labeled as "(a) Implementation of System Generally" and "(b) Prerelease Custody." Subsection

102(b),"Prerelease Custody," in turn contains three subparagraphs, as follows: 102(b)(1),"In

General"; 102(b)(2),"Effective Date"; and 102(b)(3),"Applicability."

           More particularly still, and to facilitate adjudication of defendants' argument:

subparagraph (1)of Subsection 102(b) actually contains two branches. The first is the language

that amends 18 U.S.C. § 3624 with respect to how good time credit is calculated (the "Good

Time Credit Branch"). But the subparagraph also contains language that adds a new provision to

18 U.S.C. § 3624 that will allow "eligible prisoner[s]" with "earned time credits" equal to the

time remaining on their sentences to be transferred to home confinement, residential re-entry, or

early supervised release (the "Earned Time Credit Branch").

           In asking for immediate application of the good time credit amendment, defendants argue

that the effective date provision—Section 102(b)(2)—applies only to the "earned time credit

branch" of Section 102(b)(1) but not to the good time credit branch of Section 102(b)(1). They

make the creative but misguided assertion that the phrase "this subsection" in the effective date

provision applies to the new subsection of 18 U.S.C. § 3624 that the Earned Time Credit Branch

adds, but not to the subsection of the First Step Act in which the effective date provision appears.
       i


           This reading of the statute is untenable in light of the plain statutory language and

structure just detailed. Indeed, fatal to defendants' interpretation of the effective date provision

is their wholehearted agreement that the phrase "this subsection" as in the adjacent retroactivity

provision. Section 102(b)(3)(see note 1 supra), does apply to both "branches" of Section

102(b)(1).
        Finally, the weight of the emerging authority on the question likewise counsels against

accepting defendants' invitation to ignore the plain language ofthe statute. See, e.g..

Christopher v. Wilson. No. 4:19-cv-214-0, 2019 WL 1745968, at *1 (N.D. Tex. Apr. 18, 2019)

("the good-time-credit change will not take effect until the attorney general completes the "risk

and needs assessment system" required to be completed within 210 days after the December 21,

2018 enactment... [i.e.,] approximately mid-July 2019")(collecting additional authorities);

Crittendon v. White. No. l:19-cv-669, 2019 WL 1896501, at *1 (M.D. Pa. Apr. 20, 2019)

(motion seeking immediate recalculation of good time credit under the Act denied as premature

because change not effective until approximately mid-July")(collecting additional authorities

from federal district courts in South Carolina, Califomia and Kentucky.).       ^United States

V. Walker. lO-CR-298(RRB)(D. Or. Feb. 7, 2019)(unpublished) Dkt. No. 110 (ordering that

BOP "recalculate Defendant's release date forthwith" using the amended good-time-credit

provision at rate of54 good conduct days per year).

       Although ultimately not enough to secure the relief defendants seeks, the equitable

concerns and practical considerations they raise are compelling. They argue, for example, that it

makes little sense for implementation ofthe good time credit fix to await the statutorily required

needs and risk assessment, which has an obvious connection to the pre-release options authorized

by the new law enacted by the Earned Time Credits Branch of Subsection 102(b) but, arguably,

little or no rational relation to the simplefix intended by the good-time-credit amendment.

Further, defendants argue that legislation merely rectifying an earlier mistaken practice is

typically the kind that is and should be effective upon enactment. They emphasize that the good

time credit system is not new, that it operates on a separate plane from the earned time credit

transfer provisions, and that the amendment amounts to a simple recalculation—likely a
straightforward computerized adjustment—^that BOP can easily make, today. As noted, it is not

disputed that these defendants (i) have been near model prisoners and so would qualify for the

good time credit,(ii) are already close to release and scheduled for immediate deportation

thereafter, so the risk assessments associated with pre-release are not implicated, and (iii)

conversely, because they are close to release, delayed implementation could mean they do not

receive any of the benefits of the rectified law.^ The fact that this Court lacks the authority to

rewrite or bypass the statute does not, this Court hopes, have to mean that BOP must remain

altogether idle or bureaucratically passive to the demands ofcommon sense and simple decency.


SO ORDERED.


Dated: Brooklyn, New York
       June /^,2019


                                                 s/Raymond J. Dearie


                                              United States District Judge




^ Defendants' claim that delayed implementation of the good time credit fix violates due process
and equal protection is without merit, as inmates are not a suspect class. Perez v. Zenk. No. 04-
CV-5069(CBA),2005 WL 990696, at *4(E.D.N.Y. Apr. 11, 2005). "As to the question of
fundamental rights, the good time credit statute merely authorizes the BOP to offer prisoners the
benefit of a reduced sentence in exchange for good behavior... It therefore does not implicate
any fundamental right implicitly or explicitly guaranteed by the Constitution." Id

       Having adjudicated the merits of defendants' application, the Court declines to reach the
threshold issues briefed by the government addressing the styling and form of the defendants'
application and its relation to questions of exhaustion and jurisdiction.
